DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-10, 12-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US PG-Pub No.: 2019/0302850 A1, hereinafter, “Park”).
Regarding claim 1, Park discloses a display module (see park, FIGs. 1-3 and 15) comprising:
a panel part (DM, FIG. 15) including a pixel array (¶ [0058]) to display an image;
a first supporting member (SP1, FIG. 15) disposed under the panel part (DM);
a second supporting member (SP2, FIG. 15) disposed under the panel part (DM) and adjacent to the first supporting member (SP1) in a first direction (left-right);
a shielding member (SP5’, FIG. 15) covering a boundary area between the first supporting member (SP1) and the second supporting member (SP2); and
a stretchable member (SP6+SP7+CS, FIGs. 1 and 15) extended to the shielding member (SP5’) and disposed under the first supporting member (SP1) or the second supporting member (SP2), wherein an elongation of the stretchable member (SP6+SP7+CS) is greater than an elongation of the shielding member (SP5’, FIG. 15).

Regarding claim 2, Park discloses the display module of claim 1, further comprising a hinge part (HGM, FIG. 1) extended to the first supporting member (SP1) and the second supporting member (SP2, FIGs. 1 and 15), wherein the first supporting member (SP1) and the second supporting member (SP2) rotate with respect to a rotation axis of the hinge part (HGM, FIGs. 1 and 15).

Regarding claim 6, Park discloses the display module of claim 1, wherein the stretchable member (SP6+SP7+CS) includes a material including at least one of polyurethane, synthetic rubber, and natural rubber (¶ [0086]).

Regarding claim 8, Park discloses the display module of claim 1, wherein a first end of the shielding member (SP5’) is combined with the first supporting member (SP1), a second end of the shielding member (SP5’) is combined with a first end of the stretchable member (SP6+SP7+CS), and a second end of the stretchable member (SP6+SP7+CS) is combined with the second supporting member (SP2, FIG. 15).

Regarding claim 9, Park disclose the display module of claim 1, wherein the stretchable member (SP6+SP7+CS) includes: a first stretchable member (SP6) combined with the first supporting member (SP1); and a second stretchable member (SP7) combined with the second supporting member (SP2), a first end of the shielding member (SP6+SP7+CS) is extended to the first stretchable member (SP6), and a second end of the shielding member (SP6+SP7+CS) is extended to the second stretchable member (SP7, FIG. 15).

Regarding claim 10, Park discloses the display module of claim 1, wherein the stretchable member (SP6+SP7+CS) is extended to the shielding member (SP5’) in serial with respect to a tensile force generated by rotation of the first supporting member (SP1) or the second supporting member (SP2, FIGs. 1 and 15).

Regarding claim 12, Park discloses the display module of claim 1, further comprising an impact-absorbing member (AD, FIG. 15) disposed between the panel part (DM) and the first and second supporting members (SP1 and SP2).

Regarding clam 13, Park discloses the display module of claim 1, wherein the panel part (DM) includes an organic light-emitting display panel (¶ [0057]).

Regarding claim 14, Park discloses a foldable display device (see park, FIGs. 1-3 and 15) comprising:
a panel part (DM, FIG. 15) including a pixel array (¶ [0058]) to display an image;
a first supporting member (SP1, FIG. 15) disposed under the panel part (DM);
a second supporting member (SP2) disposed under the panel part (DM) and adjacent to the first supporting member (SP1) in a first direction (left-right);
a shielding member (SP5’, FIG. 15) covering a boundary area between the first supporting member (SP1) and the second supporting member (SP2);
a stretchable member (SP6+SP7+CS, FIG. 15) extended to the shielding member (SP5’) and disposed under the first supporting member (SP1) or the second supporting member (SP2), wherein an elongation of the stretchable member (SP6+SP7+CS) is greater than an elongation of the shielding member (SP5’); and sliding

a hinge part (HGM, FIG. 1) disposed under the shielding member (SP5’, FIGs. 1 and 15).

Regarding claim 15, Park discloses the foldable display device of claim 14, wherein the hinge part (HGM) includes: a first connection member (AX1, FIG. 1) combined with the first supporting member (SP1); a second connection member (AX2, FIG. 2) combined with the second supporting member (SP2); a first rotation-sliding member (GA1) combined with the first connection member (AX1) and including a sliding surface having an arc shape (FIG. 1); a second rotation-sliding member (GA2) combined with the second connection member (AX2) and including a sliding surface having an arc shape (FIG. 1); a hinge frame (HGC, FIG. 1) including a guiding surface facing the sliding surfaces of the first and second rotation-sliding members (GA1+GA2); and a hinge cover (CS, FIG. 1) covering the hinge frame (HGC, FIG. 1).

Regarding claim 16, Park discloses the foldable display device of claim 15, wherein a portion of the stretchable member (SP6+SP7+CS) is disposed between the second supporting member (SP2) and the second connection member (AX2, FIGs.1 and 15).

Regarding claim 19, Park discloses the foldable display device of claim 14, wherein the stretchable member (SP6+SP7+CS) includes a material including at least one of a knit fabric, polyurethane, synthetic rubber, and natural rubber (¶ [0086]).

Regarding claim 20, Park discloses the foldable display device of claim 14, wherein an end of the shielding member (SP5’) is combined with the first connection member (AX1), and an end of the stretchable member (SP6+SP7+CS) is combined with the second connection member (AX2, FIGs. 1 and 15).

Regarding claim 21, Park discloses the foldable display device of claim 14, wherein the panel part (DM) includes an organic light-emitting display panel (¶ [0057]).

Allowable Subject Matter
Claims 3-5, 7, 11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 3, in particular, the shielding member includes a fabric material including at least one of a woven fabric and a non-woven fabric.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 4, in particular, the shielding member includes a polymeric film.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 5, in particular, the stretchable member includes a knit fabric.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 7, in particular, the elongation of the stretchable member is at least about 10%.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 11, in particular, a width of the stretchable member in a direction perpendicular to the tensile force is smaller than a width of the shielding member.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 17, in particular, the shielding member includes an opening through which the hinge part is extended to the first and second supporting members.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 18, in particular, the shielding member includes a material including at least one of a woven fabric, a non-woven fabric, and a polymeric film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/           Primary Examiner, Art Unit 2892